Title: From George Washington to Brigadier General William Woodford, 18 December 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir,
          Morris-town Decr 18th 1779
        
        My Nephew George Augustine Washington (Son of Charles) seems to have a warm desire to enter the Service—altho’ I think it rather late in the day, contest I should say—to begin a military career yet in gratification of his wishes I shd be glad to endulge him if there is any Ensigncies which want filling in the Virginia line.
        Should this be the case, and he is recommended to the State, I should be glad to receive their approbation as soon as may be that a Commission may be obtained from the board of War—after which I shall keep him for some time doing the duty of Ensign in my guard at least till he can be rigged & made somewhat acquainted with his duty as an Officer.
        
        I have not mentioned this matter to any but yourself nor is it my wish that it should take place if it interferes in the smallest degree with the rights, or reasonable expectation of any others—if he is appointed at all I could wish it were to one of the oldest & best Regiments. With great regard I am Dr Sr Yr Most Obt Servt
        
          G. Washington
        
      